DETAILED ACTIN

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/05/2021 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 9/05/2021 have been fully considered but they are not persuasive in light of a new prior art rejection comprising Gao.



Gao teaches one of ordinary skill in the art equations and/or variables in order for one o ordinary skill in the art to derive and/or generates Applicant’s equation.
Gao states:
see e.g. Page 1518, Table 1
see e.g. Page 1527,  Appendix A.: Delay Analysis on General Arrival Distribution;
see e.g. Page 1527,  Equation 24

see e.g. Page 1519, Section IV: System Models and Problem Formulation: Section E
see e.g. Page 1519, Equation 3,

see e.g. Page 1519, Section IV: System Models and Problem Formulation: Section G
see e.g. Page 1520, Equation 5
 	
	The Examiner notes the Applicant in arguments appears to attack the prior art rejections because of their various functions. The Examiner notes the references are utilized to solve a problem. MPEP 2143.03  states:
‘"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396




	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 10, and 19, claim 1, 10, and 19 recite the claim language “ ... and different realization of the processing into coding” which is not taught within the specification in a sufficient 

As an example the specification states “... individual realization of those processing theories and principles ...” which is not a teaching per se.

Regarding claims 1, 10, and 19, claims 1, 10, and 19 recite “ ... wherein the processing the receive video chunk is a sum ...” The formula recited in the amended claims does not corresponding to the teaching in the specification as the Applicant’s specification clearly states the equation is reflective of (see e.g. [0062])“ ... process and transfer ...”

The dependent claims of 1, 10, and 19 are also rejected as they do not cure the deficiencies detailed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claims 1, 10, and 19, claim 1, 10, and 19 recite the claim language “ ... and different realization of the processing into coding” which renders the claim indefinite. The verbiage recited is ambiguous and more importantly places a burden on one of ordinary skill in the art as to how to practice or implement “ ... and different realization of the processing into coding” 

The Examiner respectfully reminds the Applicant a patent is a teaching which provides “metes and bounds” for one of ordinary skill the art to practice and/or implement.
MPEP 2171 states:
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.

Per MPEP 2171 the verbiage detail above is ambiguous and more of a theoretical statement lacking “metes and bounds”

The dependent claims of 1, 10, and 19 are also rejected as they do not cure the deficiencies detailed above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6 – 8, 10, 13, 15 –19 are rejected under 35 USC 103 as being unpatentable over Krasic (US 2013/0276048) in view of Wade (US 2018/0368926) and in further view of  Wilms (US 9,860,569) and in further view of Gao, “Dynamic Priority-Based Resource Provisioning for Video Transcoding with Heterogeneous QoS”, May 2018
Regarding claim 10, Krasic discloses a system, comprising:
one or more processors of a computing device (Krasic; see e.g. [0022] “ ... A processor can facilitate operation of the computer executable components and instructions by the system 100”); and
a memory coupled to the one or more processors and comprising computer readable program code embodied in the memory that is executable by the processor to perform transfer of a series of video chunks of a video signal, each video chunk of the series of video chunks comprising a sequence of video frames, wherein for each video chunk, the one or more processors perform a processing cycle comprising (Krasic;
see e.g. [0022] “ ... system 100 can include memory 116 for storing computer executable components and instructions ...”
see e.g. Fig. 1 illustrating Video Processing Platform 122 transferring a series of video chunks and/or segments comprising frames from a source 102 providing live video broadcasting (i.e. video signal);
see e.g. [0023] “  ... a video processing platform 122 ... distribution component 112 ... receive the segments ... from a source 102 such as a live video broadcasting network ... workflow for processing the live video stream ... a distribution component  then streams the segments to a client device 120 ...”
see e.g. [0030] “The terms video chunk and video segment are used herein interchangeably ... respective chunks or segments comprise one or more frames of video ...”
The Examiner notes as the system is under the control of a processor, it is inherent that a processor facilitates a processing cycle):
receiving the video chunk from a source (Krasic;
see e.g. [0023] “ ... Ingestion component 104 receives segments of a live video stream ... ingestion component 104 can receive the segments ... from a source 102 ... “)
processing the received video chunk to generate a processed sequence of video chunk, wherein the  receiving of the consecutive video chunk of the series of video chunk is initiated simultaneously while initiating said processing of the received video chunk, (Krasic;
see e.g. [0023] “ ... a workflow for processing the live video stream and comprising a set of services for processing the segments ... the transcoding component 108 employs a subset of the services to process the segments ...”
see e.g. [00065] “ ... the video transcoder 408 can employ one or more slave video transcoders 410 to facilitate transcoding a live video stream. Slave transcoders can provide a parallel transcoding scheme ...”
see e.g. [0006] “ ... wherein the receiving the segments, the processing the segments, and the streaming the segments are performed substantially concurrently” 
see e.g. [0057]
see e.g. [0030] “The terms video chunk and video segment are used herein interchangeably ... respective chunks or segments comprise one or more frames of video ...”); and
transmitting the processed video chunk  for consumption at a destination (Krasic;
see e.g. [0023] “ ... a distribution component then streams the segments to a client device 120 ...” ).

Although Krasic teaches the benefits of parallel processing with respect to transcoding, Krasic does not address every case scenario of transcoding tasks which at times includes transcoding video chunks sequentially (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”), and therefore does not expressly disclose:
wherein upon completion of the processing of the received video chunk, the processing of the second consecutive video chunk is initiated, wherein time for processing the received video chunk is a sum of a ratio  of total processing time for processing the video signal to a total number of the video chunks, and a real number, and wherein the real number is dependent on a type of processing and different realizations of the processing into coding;

However in analogous art Wade discloses:
wherein upon completion of the processing of the received video chunk, the processing of the second consecutive video chunk is initiated (Wade; Wade teaches one of ordinary skill in the art some transcoding tasks require video chunks to be processed sequentially (i.e. in contrast to concurrently or parallel), and therefore provides the programmable option of either processing video chunks simultaneously or sequentially depending on the action while under the control of a processor;
see e.g. [0028] “ ... There are many design tradeoffs that are configurable within the Job Manager ... should the manager try to minimize load, memory use or time ... Jobs will have many tasks that are need to accomplish the requested action. Tasks within the Job may be required to execute sequentially. Certain tasks may be able to run in parallel. For example, a task to transcode a clip that was created during a cutting task will have to execute sequentially ... there are cutting, grabbing, metadata, transcode, and wrapping task ... “)

As evidence of the processing cycle as detailed above, Wilms discloses:
processing cycle (Wilms; Wilms within the context of video processing comprising transcoding teaches the inherent feature of a processing cycle;
see e.g.  “ ... processing capacity that maybe used to process (e.g. encode, transcode, decode, etc.) ... processor cycles on the physical processor ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilms processor cycle. The motivation being the combined solution provides for one of ordinary skill in the art to optimize the video processing pipeline explicitly taught by Krasic to be realized with respect to a processing cycle.
Krasic in view of Wade and in further view of Wilms does not expressly disclose:
wherein time for processing the received video chunk is a sum of a ratio  of total processing time for processing the video signal to a total number of the video chunks, and a real number, and wherein the real number is dependent on a type of processing and different realizations of the processing into coding;
However in analogous art Gao discloses:
(Gao; Gao teaches equations for the processing of chunks in order for one of ordinary skill in the art to realize the time for processing the received video chunk is a sum of a ratio  of total processing time for processing the video signal to a total number of the video chunks, and a real number, and wherein the real number is dependent on a type of processing and different realizations of the processing into coding;
see e.g. Page 1518, Table 1:

    PNG
    media_image1.png
    759
    755
    media_image1.png
    Greyscale

see e.g. Page 1527,  Appendix A.: Delay Analysis on General Arrival Distribution;
see e.g. Page 1527,  Equation 24

see e.g. Page 1519, Section IV: System Model and Problem Formulation: Section E
see e.g. Page 1519, Equation 3,
see e.g. Page 1519, Section IV: System Model and Problem Formulation: Section G
see e.g. Page 1520, Equation 4
see e.g. Page 1520, Equation 5)

Therefore it would have been prima facie obvious to one of ordinary skill in the art to modify Krasic with Gao’s determination scheme for chunk processing. The motivation being the combined invention provides for increased efficiencies in processing chunks and provides a determination scheme based on different QoS to take into account different realization and/or processing schemes.
Regarding claim 13, Krasic in view of  Wade and in further view of Wilms  and in further view of Gao discloses the system of claim 10, wherein on receiving the consecutive video chunk, said video chunk is processed in accordance with the processing cycle.
 (Krasic; Per Independent claim 10 the processing cycle facilitated by the processor provides for processing the video frames;
see e.g. [0023] “  ... a video processing platform 122 ... distribution component 112 ... receive the segments ... from a source 102 such as a live video broadcasting network ... workflow for processing the live video stream ... a distribution component  then streams the segments to a client device 120 ...”
The Examiner notes as the system is under the control of a processor, it is inherent that a processor facilitates a processing cycle)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasic with Wade’s job management scheme. The motivation being the combined solution provides for making an intelligent decision under the control of a processor the ability to transcode video chunks sequentially resulting in providing an enhanced service for users.

Regarding claim 15, Krasic in view of Wade and in further view of Wilms and in further view of Gao discloses the system of claim 10, wherein the processing of the video chunk comprises transcoding of the video chunk (Krasic;
see e.g. [0020] “ ... Live video transcoding systems ... to deliver a live video to all audiences around the world ...”
see e.g. Fig. 7 illustrating  Video Processing Platform 122 comprising “Live Transcoding” 
see e.g. [0023] “ ... the transcoding component 108 employs a subset of the services to process the segments ...”
see e.g. [0030] “The terms video chunk and video segment are used herein interchangeably ... respective chunks or segments comprise one or more frames of video ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasic with Wade’s job management scheme. The motivation being the combined solution provides for making an intelligent decision under the control of a processor the ability to transcode video chunks sequentially resulting in providing an enhanced service for users
Regarding claim 16, Krasic in view of Wade and in further view of Wilms and in further view of Gao discloses the system of claim 10, wherein the receiving comprises uploading and transfer of the video chunk from the source to a location for processing (Krasic; 
The video source 102 illustrated in Fig. 1 [0022] is disparate, remote, and separate from the video processing platform 122 (i.e. a particular location);
see e.g. [0027] “ ... A source 102 can include any live video provider .. a source 102 can include a commercial broadcasting television network, or a small entity broadcaster streaming live video ....” see e.g. [0028]).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasic with Wade’s job management scheme. The motivation being the combined solution provides for making an intelligent decision under the control of a processor the ability to transcode video chunks sequentially resulting in providing an enhanced service for users

Regarding claim 17, Krasic in view of  Wade and in further view of Wilms and in further view of Gao discloses the system of claim 10, wherein the transmitting comprises any or a combination of downloading and streaming of the processed video chunk at the destination (Krasic;
see e.g. [0023] “ ... a request for the live video stream by the a client 120 ... streams the segment to a client device”
see e.g. [0024] “ ... HTTP – based media streaming communications protocol ... download ...”).

Regarding claim 1, claim 1 is the corresponding method claim of system claim 10 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 4, claim 4 is the corresponding method claim of system claim 13 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 6, claim 6 is the corresponding method claim of system claim 15 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 7, claim 7 is the corresponding method claim of system claim 16 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 8, claim 8 is the corresponding method claim of system claim 17 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 19, claim 19 is the corresponding computer product claim of system claim 10 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Claims  2 and 11 are rejected under 35 USC 103 as being unpatentable over Krasic in view of Wade and in  further view of in view of Wilms and in further view of Gao and in further view of MacInnis (US 2014/0139733)
Regarding claim 11, Krasic in view of  Wade and in further view of Wilms and in further view of Gao discloses the system of claim 10, but does not expressly disclose wherein the video signal is divided into the series video chunk so that each video chunk comprises the sequence of video frames of equal length.
However in analogous art MacInnis discloses:
wherein the video signal is divided into the series video chunk so that each video chunk comprises the sequence of video frames of equal length (MacInnis;
see e.g. [0044] “ The transcode manager 123 may be configured to generate each input segment 333a-c according to an optimal length ...each input segment 333a-c may a be approximately equal in length to other input segments 333a-c)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasic with MacInnis processing scheme associated with length determination. The motivation being that the combined invention provides for increased efficiencies in processing video signals from a source.
Regarding claim 2, claim 2 is the corresponding method claim of system claim 11 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.

Claims 3, 5,12, 14 and 20 are rejected under 35 USC 103 as being unpatentable over Krasic in in view Wade and in further view of Wilms and in further view of Gao and in further view of Peleg (US 2010/0049832)
Regarding claim 12, Krasic in view of Wade and in further view of Wilms and in further view of Gao discloses the system of claim 10, wherein time of processing of the video chunk  overlaps with time of receiving the consecutive video chunk.
However in analogous art Peleg discloses:
wherein time of processing of the video chunk  overlaps with time of receiving the consecutive video chunk (Peleg;
see e.g. [0015] “ ... acquiring multiple groups of frames from a stream of frames ... wherein the stages of acquiring, processing, and transmitting partially overlap”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasic with Peleg’s overlapping scheme. The motivation being the combined invention provides for customized processing of video frames and increases the efficiencies of frame processing.
Regarding claim 14, Krasic in view of Wade and in further view of Wilms and in further view of Gao discloses the system of claim 10, but does not expressly disclose wherein time of transmitting of the video chunk overlaps with time of processing of the consecutive sequence video chunk.
However in analogous art Peleg discloses:
wherein time of transmitting of the video chunk overlaps with time of processing of the consecutive sequence video chunk. (Peleg;
see e.g. [0015] “ ... acquiring multiple groups of frames from a stream of frames ... wherein the stages of acquiring, processing, and transmitting partially overlap”)

Regarding claim 3, claim 3 is the corresponding method claim of system claim 12 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 5, claim 5 is the corresponding method claim of system claim 14 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 20, claim 20 is the corresponding computer product  claim of system claim 12 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.

Claims 9 and 18 are rejected under 35 USC 103 as being unpatentable over Krasic in view of Wade and in further view of Wilms and in further view of Gao and in further view of Kellicker (US 8,695,048)
Regarding claim 18,   Krasic in view of Wade and in further view of Wilms and in further view of Gao discloses the system of claim 10, but does not expressly disclose wherein the video chunk is transferred for consumption in a Video-on-Demand (VoD) service.
However in analogous art Kellicker discloses:
wherein the video chunk is transferred for consumption in a Video-on-Demand (VoD) service (Kellicker;
see e.g. Column 1, Lines  9 - 12  “ ... live (e.g., sports events) and video on demand (VOD) content (e..g, pre-recorded television shows and movies) can be streamed ...”
see e.g. Column 4, Lines 39 – 43  “ ... The HLS stream 160 may include all or a portion of a VOD asset  ... the HLS stream 160 may be used to deliver VOD content ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasic with Kellicker’s VOD scheme. The motivation being that the combined solution provides for increased efficiencies in delivering video to users consuming video content.
Regarding claim 9, claim 9 is the corresponding method claim of system claim 18 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Claims 1. 10, and 19  are rejected under 35 USC 103 as being unpatentable over Krasic (US 2013/0276048) in view of  Shen (US 2007/0230586) and in further view of  Wilms (US 9,860,569) and in further view of Gao.
Regarding claim 10, Krasic discloses a system, comprising:
one or more processors of a computing device (Krasic; see e.g. [0022] “ ... A processor can facilitate operation of the computer executable components and instructions by the system 100”); and
a memory coupled to the one or more processors and comprising computer readable program code embodied in the memory that is executable by the processor to perform transfer of a series of video chunks of a video signal, each video chunk of the series of video chunks comprising a sequence of video frames, wherein for each video chunk, the one or more processors perform a processing cycle comprising (Krasic;
see e.g. [0022] “ ... system 100 can include memory 116 for storing computer executable components and instructions ...”
see e.g. Fig. 1 illustrating Video Processing Platform 122 transferring a series of video chunks and/or segments comprising frames from a source 102 providing live video broadcasting (i.e. video signal);
see e.g. [0023] “  ... a video processing platform 122 ... distribution component 112 ... receive the segments ... from a source 102 such as a live video broadcasting network ... workflow for processing the live video stream ... a distribution component  then streams the segments to a client device 120 ...”
see e.g. [0030] “The terms video chunk and video segment are used herein interchangeably ... respective chunks or segments comprise one or more frames of video ...”
The Examiner notes as the system is under the control of a processor, it is inherent that a processor facilitates a processing cycle):
receiving the video chunk from a source (Krasic;
see e.g. [0023] “ ... Ingestion component 104 receives segments of a live video stream ... ingestion component 104 can receive the segments ... from a source 102 ... “)
processing the received video chunk to generate a processed sequence of video chunk, wherein the  receiving of the consecutive video chunk of the series of video chunk is initiated simultaneously while initiating said processing of the received video chunk, (Krasic;
see e.g. [0023] “ ... a workflow for processing the live video stream and comprising a set of services for processing the segments ... the transcoding component 108 employs a subset of the services to process the segments ...”
see e.g. [00065] “ ... the video transcoder 408 can employ one or more slave video transcoders 410 to facilitate transcoding a live video stream. Slave transcoders can provide a parallel transcoding scheme ...”
see e.g. [0006] “ ... wherein the receiving the segments, the processing the segments, and the streaming the segments are performed substantially concurrently” 
see e.g. [0057]
see e.g. [0030] “The terms video chunk and video segment are used herein interchangeably ... respective chunks or segments comprise one or more frames of video ...”); and
transmitting the processed video chunk  for consumption at a destination (Krasic;
see e.g. [0023] “ ... a distribution component then streams the segments to a client device 120 ...” ).

Although Krasic teaches the benefits of parallel processing with respect to transcoding, Krasic does not address every case scenario of transcoding tasks which at times includes transcoding video chunks sequentially (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”), and therefore does not expressly disclose:
wherein upon completion of the processing of the received video chunk, the processing of the second consecutive video chunk is initiated, wherein time for processing the received video chunk is a sum of a ratio  of total processing time for processing the video signal to a total number of the video chunks, and a real number, and wherein the real number is dependent on a type of processing and different realizations of the processing into coding;
However in analogous art Shen discloses:
wherein upon completion of the processing of the received video chunk, the processing of the second consecutive video chunk is initiated (Shen; Shen teaches  transcoding may comprise bitstream processors operating sequentially  or in parallel which provides and hence providing an option for one of ordinary skill in the art the opportunity to processing video chunk in sequence and/or consecutively when required;
see e.g. [0029] “ ... Bitstream processor 4 complements parallel processor 3 by handling aspects of the encode/decode/transcode process that must be handled sequentially ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasic with Shade’s bitstream processor which facilitates sequential transcoding of video chunks. The motivation being the combined solution provides for enhanced or optimal tuning of transcoding services consumed by users and/or subscribers.



As evidence of the processing cycle as detailed above, Wilms discloses:
processing cycle (Wilms; Wilms within the context of video processing comprising transcoding teaches the inherent feature of a processing cycle;
see e.g.  “ ... processing capacity that maybe used to process (e.g. encode, transcode, decode, etc.) ... processor cycles on the physical processor ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilms processor cycle. The motivation being the combined solution provides for one of ordinary skill in the art to optimize the video processing pipeline explicitly taught by Krasic to be realized with respect to a processing cycle.
Krasic in view of Shen and in further view of Wilms does not expressly disclose:
wherein time for processing the received video chunk is a sum of a ratio  of total processing time for processing the video signal to a total number of the video chunks, and a real number, and wherein the real number is dependent on a type of processing and different realizations of the processing into coding;
However in analogous art Gao discloses:
wherein time for processing the received video chunk is a sum of a ratio  of total processing time for processing the video signal to a total number of the video chunks, and a real number, and wherein the real number is dependent on a type of processing and different 
see e.g. Page 1518, Table 1:

    PNG
    media_image1.png
    759
    755
    media_image1.png
    Greyscale


see e.g. Page 1527,  Equation 24

see e.g. Page 1519, Section IV: System Models and Problem Formulation: Section E
see e.g. Page 1519, Equation 3,
see e.g. Page 1519, Section IV: System Models and Problem Formulation: Section G
see e.g. Page 1520, Equation 4
see e.g. Page 1520, Equation 5)

Therefore it would have been prima facie obvious to one of ordinary skill in the art to modify Krasic with Gao’s determination scheme for chunk processing. The motivation being the combined invention provides for increased efficiencies in processing chunks and provides a determination scheme based on different QoS to take into account different realization and/or processing schemes.
Regarding claim 1, claim 1 is the corresponding method claim of system claim 10 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.
Regarding claim 19, claim 19 is the corresponding computer product claim of system claim 10 comprising the same and/or similar subject matter; therefore it rejected under the same rationale.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449